Name: Commission Regulation (EEC) No 1470/88 of 27 May 1988 amending Regulations (EEC) No 626/85 and (EEC) No 682/86 on the sale of unprocessed dried grapes and figs by storage agencies
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  distributive trades;  marketing;  food technology
 Date Published: nan

 28 . 5 . 88 Official Journal of the European Communities No L 132/75 COMMISSION REGULATION (EEC) No 1470/88 of 27 May 1988 amending Regulations (EEC) No 626/85 and (EEC) No 682/86 on the sale of unprocessed dried grapes and figs by storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last, amended by Regulation (EEC) No 3909/87 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 ( 1 ) thereof, Whereas Article 6 ( 1 ) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by. storage agencies (4), as amended by Regulation (EEC) No 344/86 (*), and Article 2 ( 1 ) of Commission Regulation (EEC) No 682/86 of 4 March 1986 on the sale by storage agencies of unprocessed dried grapes for the manufacture of certain condiments (6) provide that the processing of dried grapes and figs must be completed 90 days at the latest after the date of acceptance of the purchase application ; whereas that 90-day period laid down for processing has often turned out in practice to be insufficient ; whereas that period should accordingly be extended to facilitate and encourage such sales of products held by storage agencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In the secon.d subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 682/86, '90 days' is replaced by ' 120 days'. Article 2 In the third subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 626/85, '90 days' is replaced by ' 120 days'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2 . 1986, p . 1 . (2) OJ No L 370, 30 . 12 . 1987, p . 20 . (3) OJ No L 123, 9 . 5 . 1984, p . 25 . O OJ No L 72, 13 . 3 . 1985, p . 7. (Ã  OJ No L 41 , 18 . 2. 1986, p . 15. ( «) OJ No L 62, 5 . 3 . 1986, p . 8 .